LUMBARD, Chief Judge
(concurring in part and dissenting in part):
Although I agree with the majority that Dale’s arguments do raise substantial constitutional questions, I would *641nevertheless affirm the district court’s dismissal of the complaint.
I disagree with the majority that the district court erred in holding that Dale’s claim for relief stated no cause of action under the Civil Rights Act. Dale’s claim was brought under 42 U.S. C. § 1983 for the deprivation of rights secured to her by the Fourteenth Amendment, and jurisdiction was based on the Civil Rights jurisdictional statute, 28 U.S.C. § 1343(3) and (4). For many years it has been settled that a suit brought under these sections can be entertained in federal court only when it alleges the infringement of a personal right incapable of pecuniary evaluation, and not when it alleges the invasion or deprivation of a property right. E. g., Holt v. Indiana Mfg. Co., 176 U.S. 68, 20 S.Ct. 272, 44 L.Ed. 374 (1900); Hague v. C. I. O., 307 U.S. 496, 59 S.Ct. 954, 83 L.Ed. 1423 (1939) (Stone, J., concurring) ; Eisen v. Eastman, 421 F.2d 560 (2d Cir. 1969). In the instant case, Dale alleges that the appointment of the committee pursuant to § 102 deprived her of her property and the right to control that property, without due process of law. Since she thus alleges the infringement of pure property rights, her claim does not state a cause of action under § 1983 and § 1343(3) and (4).
The majority seem to feel that the rights allegedly infringed here are indeed personal civil rights incapable of pecuniary evaluation and that hence Dale has stated a cause of action under § 1983. They cite as such personal civil rights Dale’s “right to enter into legal relations, to control and dispose of property, to enter into contracts, and to sue and be sued” — all of which are “incidents of being a competent individual” and all of which “are lost when one is declared incompetent.” I disagree. The alleged infringement of even these rights derived from and depended upon the taking away of her property; and we have clearly stated that when “the loss of freedom derives from and is dependent for its exercise upon the infringement of the property right the action is not within the jurisdiction of § 1983.” Bradford Audio Corp. v. Pious, 392 F.2d 67, 72 (2d Cir. 1968). As in Bradford, the freedom here “can only be claimed to be impaired or lost when there has been an infringement of a property right — in this case the alleged unlawful seizure of the money.” Id.
I do believe, however, that in certain very limited types of cases the deprivation of property rights will give rise to a cause of action under the Civil Rights Act. One such class of cases is that involving welfare recipients, where the property taken away is the sole means of living for the plaintiffs. See Johnson v. Harder, 438 F.2d 7 (2d Cir. decided February 9, 1971). But in the instant case, there are no such special circumstances. Hence, Dale’s suit falls squarely within the “property rights” limitation on actions brought under § 1983 and § 1343(3); and consequently I feel that the district court was quite correct in dismissing Dale’s complaint for lack of jurisdiction.
I concur in the majority’s denial of the motion to convene a three-judge court, for, as my brothers recognize, Dale no longer has any basis for injunctive relief for herself and a class action is clearly inappropriate. Indeed, although the majority declined to pass on this question, I believe that Dale had no basis for injunctive relief on the date when she brought suit — August 11, 1969 —and thus at that time she could hardly have represented any class who could have alleged a basis for such relief.